                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         THOMAS BAILEY,
                                   4                                                         Case No. 18-cv-06926-YGR
                                                        Plaintiff,
                                   5
                                                  v.                                         CASE MANAGEMENT AND
                                   6                                                         PRETRIAL ORDER
                                         RITE AID CORPORATION,
                                   7
                                                        Defendant.
                                   8

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                     PRETRIAL SCHEDULE
                                  12    PREVIOUSLY REFERRED FOR PRIVATE MEDIATION
Northern District of California
 United States District Court




                                  13    NON-EXPERT DISCOVERY CUTOFF:                           December 17, 2021
                                  14    DISCLOSURE OF EXPERT REPORTS:
                                        ALL EXPERTS, RETAINED AND NON-RETAINED                 Opening: January 31, 2022
                                  15
                                        MUST PROVIDE WRITTEN REPORTS COMPLIANT                 Rebuttal: March 7, 2022
                                  16    WITH FRCP 26(A)(2)(B):

                                  17    EXPERT DISCOVERY CUTOFF:                               April 4, 2022
                                  18
                                        DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS To              Heard on 35 day notice; filed May 23,
                                  19    BE HEARD BY:                                           2022

                                  20    COMPLIANCE DEADLINE (SEE PAGE 2)                       Friday, September 23, 2022 at 9:01 a.m.

                                  21    JOINT PRETRIAL CONFERENCE STATEMENT:                   September 30, 2022
                                  22    PRETRIAL CONFERENCE:                                   Friday, October 14, 2022 at 9:00 a.m.
                                  23    TRIAL DATE AND LENGTH:                                 Monday, December 5, 2022 at 8:30 a.m.
                                  24                                                           for Jury Trial
                                       Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall meet
                                  25
                                       and confer in advance of the Pretrial Conference. The compliance hearing on Friday, September
                                  26

                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                   1   23, 2022 at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s Pretrial

                                   2   Setting Instructions and are in compliance therewith. The compliance deadline shall be held in the

                                   3   Federal Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. Five (5) business

                                   4   days prior to the date of the compliance deadline, the parties shall file a one-page JOINT

                                   5   STATEMENT confirming they have complied with this requirement or explaining their failure to

                                   6   comply. If compliance is complete, the parties need not appear and the compliance deadline will

                                   7   be taken off calendar. Telephonic appearances will be allowed if the parties have submitted a joint

                                   8   statement in a timely fashion. Failure to do so may result in sanctions.

                                   9          The parties must comply with both the Court’s Standing Order in Civil Cases and Standing

                                  10   Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All

                                  11   Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: July 9, 2021

                                  14                                                   ______________________________________
                                                                                       YVONNE GONZALEZ ROGERS
                                  15                                                   United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
